
	
		II
		110th CONGRESS
		1st Session
		S. 2459
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To authorize appropriations for research and enforcement
		  activities of the Federal Trade Commission related to misleading mortgage
		  advertisements.
	
	
		1.Authorization of
			 appropriations for research and enforcement activities of Federal Trade
			 Commission related to misleading mortgage advertisementsThere is authorized to be appropriated for
			 the fiscal year in which this Act is enacted for the Division of Financial
			 Practices of the Bureau of Consumer Protection of the Federal Trade Commission
			 to carry out research and enforcement activities related to misleading mortgage
			 advertisements an amount equal to twice the amount expended by such Division
			 for such purposes in the previous fiscal year.
		
